[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff seeks an attachment on a piece of land owned by itself. The piece of land was exchanged with the Town of Branford, to straighten out a boundary line. The plaintiff recites, in affidavit, that he commenced improvement of 30-36 Rose Street in Branford, on June 9, 1989. A note from the Branford Planning and Zoning Commission is dated 10-87, and indicates negotiations were proceeding at that time. The deed was recorded on September 1, 1989. One Weiler caused the quit-claim from himself to Rose Hill Associates, a sole proprietorship and recorded June 9, 1989. The latter deed was made out to Philip Weiler II, the person who had been negotiating since 1987.
The application is denied. Kenny v. Dwyer, 16 Conn. App. 58,64.
Robert P. Burns, Judge